Third District Court of Appeal
                               State of Florida

                        Opinion filed March 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0409
                        Lower Tribunal No. 17-7556
                           ________________


                             Roman Ravelo,
                                  Appellant,

                                     vs.

                            Maria D. Payret,
                                  Appellee.



       An appeal from the Circuit Court for Miami-Dade County, David C.
Miller, Judge.

      Law Offices of Mark A. Dienstag, and Mark A. Dienstag, Law Offices
of Karen J. Haas, and Karen J. Haas, for appellant.

     Law Offices of Solangel Verde, and Solangel Verde, Law Offices of
Kevin W. Nates, and Kevin W. Nates, for appellee.


Before SCALES, MILLER, and GORDO, JJ.

     PER CURIAM.
      Appellant, Roman Ravelo, challenges an order denying his rule

1.540(b) motion in the underlying partition suit. Concluding the motion sets

forth “a colorable entitlement to relief,” we reverse and remand for an

evidentiary hearing to determine whether relief should be granted. See

Oshana v. Lopiano, 314 So. 3d 311, 312 (Fla. 3d DCA 2020) (footnote

omitted) (“Although we review a trial court’s ruling on motions for relief from

judgment for an abuse of discretion, once a party moving under rule

1.540(b) raises a colorable entitlement to relief exercising that discretion

requires holding an evidentiary hearing.”); Smith v. Smith, 903 So. 2d 1044,

1045 (Fla. 5th DCA 2005) (“A motion for relief from judgment should not be

summarily dismissed without an evidentiary hearing unless its allegations

and accompanying affidavits fail to allege ‘colorable entitlement’ to relief.”).

      Reversed and remanded.




                                       2